DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a very low spread in energy and momentum” in which the specification fails to define how low in energy and momentum is needed to be in order to satisfy “a very low spread”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US 4,929,835; cited in the IDS).
With respect to independent claim 1, Bourdel teaches in Fig. 1 an imaging apparatus comprising: 
a segmented scintillator structure 1; and 
a photocathode structure 21 optically coupled to the segmented scintillator structure, for conversion of high-energy particles with an arbitrary spatial distribution to a corresponding distribution of photoelectrons, emitted with a very low spread in energy and momentum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 3 and 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel (US 4,069, 421), and further in view of Kingsley (US 5,179,284).
With respect to independent claim 1, Bourdel teaches in Fig. 1 an imaging apparatus comprising: 
a scintillator structure 2; and 
a photocathode structure 10 optically coupled to the scintillator structure, for conversion of high-energy particles with an arbitrary spatial distribution to a corresponding distribution of photoelectrons as disclosed in column 3, lines 61 - 65, emitted with a very low spread in energy and momentum.
	Bourdel is silent with a segmented scintillator structure. It is noted that in column 4, lines 45 – 49, photodiodes in Bourdel is arranged in two-dimension. 
	Kingsley is a pertinent art, teaching a segmented scintillator structure 32 with photodiodes 22. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bourdel in order to fabricate an imager with scintillator in a known fashion which is two-dimensionally arranged for imaging, which forms two-dimensional pixels. 
A segmented scintillator structure would be beneficial for ordinary artisans because it provides better spatial resolution in imaging. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results or applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 2 – 3, Kingsley teaches in Figure wherein the segmented scintillator structure is uniformly segmented and wherein the segmented scintillator structure is intentionally patterned.
With respect to dependent claim 14, Bourdel teaches a high-resolution high-energy particle imaging device that comprises an electron optics column as shown in Fig. 1; see column 3, line 66 – column 4, line 8 coupled to the imaging apparatus of claim 1.
With respect to dependent claim 15, Bourdel teaches a high-resolution high-energy particle transfer device that comprises an electron charge intensifier in column 3, line 66 – column 4, line 8 coupled to the imaging apparatus of claim 1.
With respect to dependent claim 16, Bourdel teaches an imaging apparatus according to claim 1, coupled to an electron charge intensifier array as discussed above and a position-sensitive as disclosed in column 1, lines 11 – 20 electric charge readout array, for high-efficiency and high-resolution detection of ionizing radiation, including x-ray or gamma ray photons, or other high-energy particles as disclosed in column 1, lines 7 – 10.
With respect to dependent claim 17,  Bourdel reaches an imaging apparatus according to claim 1, coupled to an electron charge intensifier array as discussed above and a phosphor screen 2 or a position-sensitive electric charge readout array, for high-efficiency and high-resolution imaging using ionizing radiation, including x-ray or gamma ray photons, or other high-energy particles as discussed above.


Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel modified by Kingsley, and further in view of Schmand (US 2004/0232343 A1).
The teaching of Bourdel modified by Kingsley has been discussed above.
With respect to dependent claim 4, Kingsley teaches in column 1, lines 32 – 37 that wherein the segmented scintillator structure is further comprising: a patterned matrix; and a filling of scintillator material inside the patterned matrix.
In addition, Schmand teaches a patterned matrix 16; and a filling of scintillator material 12 inside the patterned matrix. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bourdel modified by Kingsley. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel modified by Kingsley, and further in view of Kim (KR 2017-0067452 A).
The teaching of Bourdel modified by Kingsley has been discussed above.
With respect to dependent claim 5, Bourdel is silent with wherein the segmented scintillator structure is further comprised of plurality of aligned and ordered nano-tubes, filled with scintillator materials, each forming a waveguide to collimate and orient the photons generated in the scintillator materials toward the photocathode structure.
	Kim teaches scintillator layer 140 including a plurality of nano light guides 141. When modified by Kim, Bourdel would expect to reach the limitation of claim 5.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bourdel modified by Kingsley in order to convert desired radiation into visible light and guide visible light into a desired detector mechanism. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claim 6, Bourdel is silent with a reflective coating on the side walls and top of the aligned and ordered nano-tubes. Kim teaches a reflector 15 on the top of the nano-tubes. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bourdel modified by Kingsley and Kim so as to have a reflective coating on the side walls in order to decrease cross talks between the scintillators for position-sensitive detection. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdel modified by Kingsley, and further in view of Gutierrez (US 4,498,225 A).
The teaching of Bourdel modified by Kingsley has been discussed above.
With respect to dependent claim 7, Bourdel is silent with wherein the photocathode structure comprises one or more layers of high-efficiency semiconductor negative electron affinity (NEA) photocathode materials. But Bourdel teaches a layer of photocathode.
	Gutierrez teaches in column 1, lines 42 – 56 high-efficiency semiconductor negative electron affinity (NEA) photocathode materials. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Bourdel modified by Kingsley in order to generate photoelectrons by a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results. Such materials of photocathode has advantages in increased yielding of photoelectrons, resulting in increased detection efficiencies.
Allowable Subject Matter
Claim 8 – 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 8, the prior art of record fails to teach or reasonably suggest:
wherein the one or more layers of high-efficiency semiconductor negative electron affinity (NEA) photocathode materials are employed in a semi- transparent mode with a main energy bandgap tuned to the emission characteristics of the scintillator material in order to minimize mean transverse energy (MTE) by reducing the energy and density of hot photoelectrons.
	With respect to dependent claims 9 – 13, because of their dependency on claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884